Title: To James Madison from Levi Lincoln, 28 December 1804
From: Lincoln, Levi
To: Madison, James


Dear Sir
Washington Decr 28. 1804
As the office which I have been honored with under the General Govt. will become vacant on the commencement of a new year, should there be any thing in your department requiring the immediate attention of an Atty Genl. I would with pleasure give it that attention. Possibly there may be a convenience in having two or three blank patents signed whose dates may be accommodated to circumstances.
With the offer of my last official services, permit me to tender you my best acknowledgements for the many civilities & kind attentions of yourself & family which have contributed to render my residence here easy & pleasing. A recollection of them, does but increase the regret, at lossing [sic] them. Be assured, that while sighing for domestic happiness, with afflicting sensations I shall part with characters with whom it has been my pride to have been associated; and whose public and private conduct commanding my highest esteem, has given me a deep felt interest in the health, life & happiness of themselves and their connections. Yours affectionately
Levi Lincoln
